Rothrock, J.
i taxation: gas company. — The Des Moines Gas Company had no personal property subject to taxation for the year 1875. The treasurer, as shown by the tax sale certificate, did not sell said lots for a delinquent personal property tax. The sale was made for what was claimed to be a tax due upon the lots. It is contended by counsel for appellants that the forty thousand dollars named by the assessor as upon the pipes, was really upon the lots, because the pipes were but appurtenances to the lots, and the fact that said forty thousand dollars valuation was placed upon the treasurer’s books as personal property, was but a mere irregularity and did not vitiate the sale. The appellees contend that when the payment of the tax proper upon the lots was made, theré could be no sale for delinquent taxes upon the lots for what .appeared to be a personal property tax.
It is required by section 821 of the Code that town lots shall be assessed by naming the town in which they are situated, and stating the numbers of the lots and blocks according to the system of numbering in the town. When the .assessor described lots 5 and 6 in the city of Des Moines, .and placed his valuation thereon, his work was complete. This description of the lots embraced not ■mly the lots proper, but everything appurtenant thereto. The gas mains and *35pipes were but appurtenances to the lots. In the Matter of the Appeal of the Des Moines Water Company, 48 Iowa, 324.
g • The tax payer, in making payment of his taxes, usually relies upon the tax books in the hands of the. treasurer. application was made to pay the taxes levied upon the property of the Des Moines Gas Company for the'year 1875, the books did not show any tax against the real estate of said company excepting that which is included in the receipt of payment of the date of February •28, 1876. The receipt then given by the treasurer purports to be a receipt in full of the taxes upon said lots- 5 and 6. True, it appeared by the tax book that there were taxes levied upon forty thousand dollars of personal property of the gas company, but it is not claimed that any personal property was owned or assessed to the gas company, and the treasurer made no sale of lots 5 and 6 for delinquent personal property taxes. He attempted to sell for the taxes upon the lots.
Counsel for the' appellant, Polk county, cites a number of authorities which hold that mere irregularities in the assessment of property do not vitiate the taxes levied thereon. An examination of these authorities, however, aids but little in determining the question involved in this case. The question as to what is a mere irregularity in exercising the faxing power is of such a character that each case must be determined upon its own peculiar facts and circumstances.
We think when the tax upon the lots, as shown by the tax books, was paid and a receipt in full given therefor, it was not competent for the treasurer to advertise and sell the lots for alleged delinquent taxes thereon. To sanction such a proceeding would tend to confusion in the exercise of the taxing power, and to mislead property owners and involve them in vexations, trouble and expense.
It does not appear from the record before us that any officer of the Des Moines Gas Company attempted to shield any of its property from taxation by concealment or otherwise, and we think that when the tax upon lots 5 and 6 was paid, *36and a receipt in full given therefor, the subsequent sale for alleged delinquent taxes upon said lots was void. The decree of the Circuit Court must be
Affirmed.